Citation Nr: 0943537	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an initial compensable disability rating 
for migraine headaches prior to June 24, 2009.

3.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches as of June 24, 2009.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.  The Veteran also has unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Puerto Rico Army National Guard 
(PRARNG) from May 1984 to June 1992, and from October 1993 to 
May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for left ear hearing loss, right ear 
hearing loss, degenerative joint disease of the lumbar spine, 
clinical bilateral L4, right L5, left L5-S1 lumbar 
polyradiculopathy, migraines headaches, chronic sinusitis, 
tinnitus, external hemorrhoids, onychomycosis and 
dermatophytosis of the fingernails and hypertriglyceridemia.  

In April 2005, the Board denied service connection for 
hypertriglyceridemia, and remanded the remaining issues for 
further development.  In a May 2006 rating decision, the RO 
granted service connection at noncompensable disability 
ratings for migraines and bilateral hearing loss.  The 
Veteran filed a timely notice of disagreement (NOD) to the 
disability ratings assigned.  The Board notes that, in his 
NOD, he indicated that the decision regarding his initial 
disability ratings was clear and unmistakable error on the 
part of the RO.  However, because the May 2006 RO decision is 
not final, the Veteran cannot, at this time, raise a claim 
based on CUE with respect to this claim.  Best v Brown, 10 
Vet. App. 322 (1997) (RO decision rendered non-final for 
insufficient notice); See also Link v. West, 12 Vet. App. 39, 
44 (1998) (holding that CUE claim does not exist, as matter 
of law, where there is no prior final RO decision).

In a May 2007 rating decision, the RO granted service 
connection for tinnitus and external hemorrhoids.  As such, 
these issues are no longer on appeal.  In an October 2008 
decision, the Board denied service connection for 
degenerative joint disease of the lumbar spine and 
onychomycosis and dermatophytosis of the fingernails, and 
remanded the issues of entitlement to service connection for 
chronic sinusitis and entitlement to compensable initial 
disability ratings for migraine headaches and bilateral 
hearing loss.  In a June 2009 rating decision, the RO 
increased the Veteran's disability rating for his migraine 
headaches to 30 percent, as of June 24, 2009.  As this rating 
does not represent the highest possible benefit, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As the development required by the October 2008 Board remand 
has been completed, these issues are again before the Board 
for further appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has sinusitis that is related to service.

2.  Prior to June 24, 2009, the Veteran's service-connected 
migraine headaches were manifested by characteristic 
prostrating attacks averaging once per month over the last 
several months; the evidence does not indicate that the 
Veteran's migraine headaches were manifested by very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.

3.  As of June 24, 2009, the Veteran's service-connected 
migraine headaches have not been manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

4.  The Veteran's bilateral audiometric test results have not 
corresponded to numeric designations which would provide a 
compensable disability rating at a time over the appeals 
period.

CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in, or aggravated by, military 
service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).   

2.  Resolving any doubt in favor of the Veteran, prior to 
June 24, 2009, the criteria for a 30 percent disability 
rating, but no higher, for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2009).    

3.  As of June 24, 2009, the criteria for a disability rating 
in excess of 30 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2009).    

4.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in November 2001 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The Veteran also received appropriate 
notice in letters sent to him in April 2005 and November 
2008.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In terms of the Veteran's claim for service connection, even 
though this notice was not provided until July 2006, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With respect the to Veteran's claims for higher initial 
disability ratings, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant has been afforded several VA medical examinations 
over the appeals period, with the most recent in June 2009.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Veteran contends that his sinusitis began during service 
and that it therefore should be service-connected.  

Service treatment records show that the Veteran was seen in 
November 1980 for rhinitis and congestion.  He was given 
medication for the congestion.  In December 1982, the Veteran 
was seen for headache, sore throat and a productive cough.  
He was assessed as having an upper respiratory infection, and 
was prescribed bedrest, medication and fluids.   
Specifically, Reports of Medical History and Examination 
dated in March 1992, March 1996 and April 1998 reflect the 
Veteran's reports of no sinusitis and the examiner's 
assessment that the Veteran had normal sinuses.  

A July 2001 VA medical record shows that the Veteran had 
chronic sinusitis.  At his December 2001 VA audiological 
examination, the Veteran reported that he had a history of 
sinusitis.  A November 2001 VA general medical examination 
report shows that the Veteran had chronic sinusitis from four 
years prior.  Upon examination, he was noted to have chronic 
sinusitis.  A January 2006 VA examination report shows that 
the Veteran reported that he had recurrent nasal stuffiness 
for the previous five to six years.  The diagnosis was 
chronic right frontal sinusitis, partial ossification of the 
right frontal sinus.  

A June 2009 VA examination report shows that the examiner 
noted that there was no tenderness, purulent discharge, or 
crusting at the time of the examination and concluded that it 
was a normal nasal examination.  A contemporaneous 
radiological study of the Veteran's sinuses revealed 
bilateral chronic sinusitis.  The examiner noted that the 
Veteran's service treatment records were silent for sinusitis 
and that, since the record showed no complaints for 
sinusitis, it was obvious that if the Veteran had sinus 
disease, it was not due to his service duties.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
sinusitis.  In the present case, there is no evidence of any 
treatment for or diagnosis of sinusitis in service.  With 
regard to his active duty, his service treatment records do 
not reflect any treatment for or diagnosis of sinusitis.  The 
first evidence of sinusitis is in 2001, many years after his 
release form active duty in 1983. 

With regard to his duty in the PRANG, it is noted above that 
the Veteran has unverified periods of ACDUTRA and INACDUTRA 
while he was in the PRANG though 1998.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA, for 
residuals of injury incurred or aggravated during INACDUTRA, 
or for residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. 
§ 3.6.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  
Service connection for sinusitis would only be warranted if 
it was shown to manifest during a period of ACDUTRA, since a 
current disability resulting from a disease is only service-
connected if it is shown to manifest during a period of 
ACDUTRA.  However, the Veteran's Reports of Medical History 
and Examination from his time in the PRARNG show that he 
reported that he had no sinusitis, and the examiners noted 
normal sinuses upon examination.  Again, the first medical 
evidence of sinusitis is in 2001 over two years after any 
type of service in the PRANG.  While the Veteran noted in 
November 2001 that his sinusitis began four years earlier, 
there is no evidence that it manifested while he was on 
ACDUTRA with the PRANG.  

As noted above, in order to warrant service connection, there 
must be medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service and medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Boyer, supra.  In this case, there is no evidence in the 
record that shows the Veteran had sinusitis during active 
duty or ACDUTRA and there is no nexus between the Veteran's 
time in service and his sinusitis.  As such, service 
connection must be denied.

As noted, the Veteran has contended he has sinusitis which 
began during service, however, as a layperson, he is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).




Evaluation of initial disability rating - migraine headaches 

The Veteran contends that his service-connected migraine 
headaches warranted a higher disability rating prior to June 
24, 2009, and that they currently warrant a disability rating 
in excess of 30 percent.  The Veteran is service-connected 
for migraines under Diagnostic Code 8100, which provides that 
a 50 percent disability rating is warranted for migraine 
headaches with very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 30 percent disability rating is warranted 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months, a 10 percent disability rating is warranted 
for migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months and a noncompensable disability rating is warranted 
for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

At a November 2001 VA examination, the Veteran reported that 
his headaches were bilateral most of the time and started in 
the forehead with significant retrorbital pressure.  He 
indicated that there was photophobia, positive sonophobia and 
kinesophobia.  There was also nausea and vomiting with the 
headaches as well as photopsias.  Flare-ups of the headaches 
which were at a 5/10 pain scale, with occasional 
exacerbations to 10/10 occurred approximately once per week.  
There were no alleviating factors except resting in a very 
dark and quiet room and taking nonsteroidal anti-inflammatory 
medications.  The duration of the headaches was once a week 
and they lasted approximately one to two days.  

VA medical records through January 2006 show that the Veteran 
complained of recurrent headaches, which at times did not 
respond to medications. 

A January 2006 VA examination report shows that the Veteran 
reported that he had weekly headaches for which he took 
Fioricet.  Less than half of the headaches were prostrating, 
and the headaches lasted one to two days.  The examiner noted 
that the Veteran's migraine headaches had no significant 
effects on his occupational activities and had moderate 
effects on such things as chores, shopping and exercise.  

An October 2006 VA medical record shows that the Veteran 
reported that he had tension headaches which were improved 
with Fioricet but that he had occasional recurrence.  A 
February 2007 VA medical record shows that the Veteran was 
seen for a headache that had lasted a week and was not 
relieved by medications.  A May 2007 VA medical record shows 
that the Veteran complained of daily headaches at work, 
requiring visits to the nursing area.  He was using Fioricet 
with minimal response.  An August 2007 VA medical examination 
report reflects that the Veteran reported tension headaches 
which were responding well with a new medication.  An October 
2007 VA medical record reflects the Veteran's reports that he 
was having two to three headaches per week, which were not 
responding to medication.  A July 2008 VA medical record 
shows that the Veteran complained of almost daily headaches, 
which were only partially resolved with medication.  A May 
2009 VA medical record shows that the Veteran's migraines 
were well controlled.  

A June 2009 VA examination report shows that the Veteran 
reported that he was having weekly migraines.  Less than half 
of them were prostrating, and the usual duration of the 
headaches was hours.  The examiner diagnosed a mixed-type 
headache or migraine with aura/tension-type headache, which 
had significant effects on his occupation.  The headaches had 
moderate effects on such activities as chores, shopping and 
recreation and severe effects on exercise, sports and 
traveling.  The examiner opined that the combined duration of 
the attacks depend on the prompt ingestion of the pain 
medication.  If the Veteran does not have immediate accèss to 
the medication, the headaches becomes prostrating, requiring 
him to leave his job to rest in a dark room since the pain 
may last the whole day.  The examiner noted that the Veteran 
worked as a maintenance engineer in a school and had to leave 
his job about three times per month over the past twelve 
months.  

The Board finds that, resolving any doubt in favor of the 
Veteran, a 30 percent disability rating is warranted for the 
Veteran's service-connected migraine headaches prior to June 
24, 2009.  As noted above, in order to warrant a 30 percent 
disability rating, the Veteran's migraines would need to be 
manifested by characteristic prostrating attacks occurring on 
an average once a month over last several months.  In the 
present case, at the November 2001 VA examination, the 
Veteran reported that his headaches were accompanied by 
photophobia, sonophobia, kinesophobia, nausea and vomiting.  
Exacerbations occurred approximately once per week and there 
were no alleviating factors except resting in a very dark and 
quiet room and taking nonsteroidal anti-inflammatory 
medications.  The January 2006 VA examination report shows 
that the Veteran reported that he had weekly headaches, less 
than half of which were prostrating.  They lasted one to two 
days.  VA medical records show that the Veteran continued to 
report reoccurring headaches, which did not always respond to 
medication.  As such, the Board finds that the symptomatology 
of the Veteran's migraines more closely approximates 
characteristic prostrating attacks occurring on an average 
once a month over last several months, warranting a 30 
percent disability rating under Diagnostic Code 8100, prior 
to June 24, 2009.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
To this extent, the Veteran's claim is granted.  

Since the Board has granted a 30 percent disability rating 
for the time period prior to June 24, 2009, it will now 
consider whether the Veteran's migraines warrant a higher 
disability rating at any time over the appeals period.  

As noted above, in order to warrant a 50 percent disability 
rating under Diagnostic Code 8100, the Veteran's migraines 
would need to be manifested by very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  However, the evidence of record 
does not reflect that the symptomatology of the Veteran's 
service-connected migraine headaches approximates this 
disability picture.  While it appears that the Veteran does 
have prostrating attacks, the Veteran has not indicated, and 
the evidence does not show, that his service-connected 
migraine headaches cause such prostrating episodes that they 
are productive of severe economic inadaptability.  The 
duration of his headaches was about two days and his 
headaches were only prostrating less than half the time.  The 
June 2009 examiner noted that, if the Veteran did not have 
immediate access to the medication, the headaches would 
become prostrating, requiring him to leave his job to rest in 
a dark room since the pain may last the entire day.  This 
occurred about three times per month over the past twelve 
months.  While the Board appreciates that the Veteran's 
migraine headaches have an effect on his occupation, this 
does not rise to the level of severe economic inadaptability.  
As such, a disability rating of 50 percent for the Veteran's 
migraine headaches is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 30 
percent disability ratings for his service-connected migraine 
headaches.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's migraine headaches are currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for a disability rating for his migraine headaches in 
excess of 30 percent, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. 
§ 5107(b).

Evaluation of initial disability rating - bilateral hearing 
loss

The Veteran contends that his bilateral hearing loss is more 
severe than is reflected in his 20 percent disability rating.  
He is service-connected for bilateral hearing loss at a 20 
percent disability rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
(Hz), divided by four.  These averages are entered into a 
table of the Rating Schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are 
entered into another table of the Rating Schedule to 
determine the percentage disability rating.  38 C.F.R. 
§ 4.85.  

A December 2001 VA audiological report showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
60
LEFT
25
25
40
70
85

The average was 33 in the right ear and 55 in the left ear, 
and speech recognition ability was 96 in the right ear and 88 
in the left ear.  In the left ear, hearing was within normal 
limits from 500 Hz to 3000 Hz, and there was a moderately 
severe sensorineural hearing loss at 4000 Hz with excellent 
speech recognition ability.  In the right ear, hearing was 
borderline normal from 500 Hz to 1000 Hz, and there was a 
mild to severe sensorineural hearing loss from 1500 Hz to 
8000 Hz, with slightly reduced speech recognition ability.  
These results warrant findings of hearing acuity of Level I 
in the right ear and Level II in the left ear, commensurate 
with a noncompensable disability rating under Table VII of 38 
C.F.R. § 4.85.

A June 2004 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
60
LEFT
20
25
40
70
90
The average was 38 in his right ear and 56 in his left ear.  
Speech recognition ability was 90 in his right ear and 80 in 
his left ear.  In the right ear, hearing was within normal 
limits to 500 Hz with a mild to profound sensorineural 
hearing loss at the higher frequencies.  In the left ear, 
hearing was within normal limits to 1000 Hz with a mild to 
severe sensorineural hearing loss at the higher frequencies.  
There were reduces word recognition scores.  These results 
warrant findings of hearing acuity of Level II in his right 
ear and Level IV in his left ear, commensurate with a 
noncompensable percent disability rating under Table VII of 
38 C.F.R. § 4.85.

A January 2006 VA audiological report showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
60
LEFT
20
25
40
65
85

The average was 34 in his right ear and 54 in his left ear.  
Speech recognition ability was 96 in his right ear and 90 in 
his left ear.  In the right ear, hearing was within normal 
limits from 500 Hz to 3000 Hz with moderately severe 
sensorineural hearing loss at 4000 Hz.  Speech recognition 
ability was excellent.  In the left ear, hearing was within 
normal limits from 500 Hz to 1000 Hz with mild to severe 
sensorineural hearing loss from 1500 Hz to 4000 Hz.  Speech 
recognition ability was mildly reduced.  The Veteran 
indicated that he had problems following group conversations 
and listening to the television.  These results warrant 
findings of hearing acuity of Level I in his right ear and 
Level II in his left ear, commensurate with a noncompensable 
percent disability rating under Table VII of 38 C.F.R. 
§ 4.85.

A March 2008 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
65
LEFT
20
25
45
75
95

The average was 40 in his right ear and 60 in his left ear.  
Speech recognition ability was 96 in his right ear and 80 in 
his left ear.  In the right ear, hearing was within normal 
limits to 500 Hz with a mild to profound sensorineural 
hearing loss at the higher frequencies.  In the left ear, 
hearing was within normal limits to 1000 Hz with a mild to 
profound sensorineural hearing loss at the higher 
frequencies.  Word recognition scores were reduced.  These 
results warrant findings of hearing acuity of Level I in the 
right ear and Level IV in the left ear, commensurate with a 
noncompensable disability rating under Table VII of 38 C.F.R. 
§ 4.85.

A June 2009 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
70
LEFT
25
30
45
75
95

The average was 41 in his right ear and 61 in his left ear.  
Speech recognition ability was 92 percent in both ears.  In 
the right ear, there was borderline normal hearing at 500 Hz 
with mild to severe sensorineural hearing loss from 1000 Hz 
to 4000 Hz, with mildly reduced speech recognition ability.  
In the left ear, there was borderline normal hearing at 500 
Hz with mild to profound sensorineural hearing loss from 1000 
Hz to 4000 Hz, with mildly reduced speech recognition 
ability.  These results warrant findings of hearing acuity of 
Level I in the right ear and Level II in the left ear, 
commensurate with a noncompensable disability rating under 
Table VII of 38 C.F.R. § 4.85.  The Veteran reported 
difficulty understanding group conversations and 
understanding speech in a noisy environment.  The examiner 
noted that the Veteran's hearing loss had significant effects 
on occupational activities in that he has difficulty 
following instructions and increased tardiness.  In terms of 
his daily activities, there was interference with enjoyment 
of television and the radio and difficulty hearing the 
telephone ring and following telephone conversation.  

The Board notes that 38 C.F.R. § 4.86 provides for 
exceptional patterns of hearing impairment; however, the 
Veteran's audiometric test results do not meet the criteria 
set out in this regulation.  38 C.F.R. § 4.86 (2009).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
Veteran's service-connected bilateral hearing loss does not 
meet the criteria for a compensable disability rating at any 
time over the appeals period.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Board notes that the Veteran reported 
to his VA examiners that he had difficulty understanding 
conversations and speech in noisy environments and listening 
to the television and the radio.  The June 2009 VA examiner 
noted the effects that the Veteran's hearing loss had on his 
occupation and his daily activities.  As such, the Board may 
proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

Based upon the evidence of record, to include the Veteran's 
comments and the examiner's notations regarding the effects 
of the Veteran's hearing loss on his occupational activities, 
the Board finds that there is no evidence of record that the 
Veteran's service-connected bilateral hearing loss causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2009).  Thus, 
the preponderance of the evidence is against the assignment 
of a higher disability rating for the Veteran's bilateral 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for chronic sinusitis is denied.

Prior to June 24, 2009, an initial compensable disability of 
30 rating for migraine headaches is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.

For the entire appeals period, an initial disability rating 
in excess of 30 percent for migraine headaches is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


